Citation Nr: 0907300	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-28 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include anxiety.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1989 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and February 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO) and Board remand.  

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include anxiety, is 
addressed in the remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

A current diagnosis of a heart disorder is not shown by the 
evidence of record.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for a heart disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to an initial 
adjudication of the Veteran's claim, a March 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the Veteran of the assignment of effective dates or 
disability evaluations, the Veteran was not prejudiced 
because service connection is denied herein, thus rendering 
moot any issues regarding the assignment of effective dates 
and disability evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Veteran's service treatment records, VA examination 
reports, VA medical records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any other 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran's service treatment records reveal that he was 
noted to have an irregular heartbeat during service.  The 
Veteran's January 1989 entrance examination reflects that his 
heart was normal.  In a report of medical history, completed 
at that time, the Veteran denied a history of heart trouble.  
A September 1990 treatment record reveals that the results of 
an electrocardiogram (EKG) showed frequent premature 
ventricular contractions (PVCs) and trigeminy.  The Veteran 
reported that he had an irregular heartbeat when he was 16 
years old, and that he was evaluated by a doctor who said 
that it was normal.  The diagnosis was trigeminy.  Treatment 
records from December 1991 reveal that an EKG showed marked 
abnormalities.  The Veteran stated that he felt well and 
noted a six-year history of irregular heartbeats.  He 
indicated that he underwent a stress test five years before, 
which was reportedly normal.  He denied being aware of 
palpitations or a rapid heartbeat and denied any episodes of 
syncope or near syncope.  He identified one episode of sharp, 
atypical chest pain.  He also reported that he smoked one 
pack of cigarettes per day.  He denied dyspnea, shortness of 
breath, and orthopenea.  A cardiovascular examination 
revealed normal point of maximum impulse.  Rate and rhythm 
were regularly irregular.  There was no S3, S4, or murmur and 
peripheral pulses were full and symmetrical.  A repeat EKG 
showed frequent unifocal PVCs in a trigeminal pattern and 
market T-wave abnormalities concentrated in the inferior 
leads.  There was also a borderline interventricular 
conduction defect with a QRS duration of 0.10.  The diagnosis 
was no clinical evidence of cardiovascular disease and 
frequent PVCs on EKG, probable normal variant.  Another 
December 1991 treatment record notes that the results of a 
Holter monitor showed frequent PVCs but no high-grade ectopy.  
The diagnosis was long history of frequent PVCs.  The 
Veteran's December 1991 discharge examination reveals that 
his heart was abnormal, and notes that he had an irregular 
heartbeat and an abnormal EKG.  In a report of medical 
history, completed at that time, the Veteran denied a history 
of heart trouble.

The Veteran's VA treatment records from May 1998 through 
October 2008 are negative for any complaints of or treatment 
for a heart disorder.  In addition, the treatment records 
regularly note that the Veteran denied chest pain, dyspnea, 
and orthopenea.  Physical examinations routinely revealed S1, 
S2, no murmurs, no gallop, no rub, and no arrythymias.  An 
April 2004 chest x-ray revealed no acute cardiopulmonary 
disease.  September 2004 VA treatment records note that the 
Veteran had a regular heart rate which was tachycardic 
without murmur, rub, or gallop.  However, there was no 
diagnosis of a heart disorder.  In July 2006, the Veteran 
underwent a stress test for 7.4 minutes and achieved a 
workload of 9.4 METS.  His initial heart rate was 88, which 
rose to a maximum of 153, which was 83 percent for his age.  
A resting EKG showed a normal sinus rhythm and the Veteran's 
heart rate response and blood pressure response were 
appropriate for his age.  There were no significant ST 
changes, no chest pain, and no arrhythmia.  The overall 
impression was negative for ischemia.  

In November 2006, the Veteran underwent a VA examination.  
The Veteran denied a history of hospitalization or surgery, 
trauma to the heart, cardiac neoplasm, myocardial infarction, 
congestive heart disease, rheumatic heart disease, 
hypertensive heart disease, syphilitic heart disease, 
endocarditis, pericarditis, syncope, fatigue, and dizziness.  
He noted weekly angina and dyspnea on severe exertion.  After 
reviewing the Veteran's in-service and post-service medical 
records, the VA examiner conducted a cardiac examination.  
The examination revealed an absent jugular venous distention.  
The point of maximum impulse was the fourth intercostal 
space.  S1 and S2 heart sounds were present.  There was 
regular rhythm, absent murmur, absent click, and absent 
pericardial rub.  Chest shape was normal, percussion was 
normal, and breath sounds were clear.  There was no evidence 
of congestive heart failure or peripheral edema.  The VA 
examiner specifically concluded that there was "insufficient 
clinical evidence at present to warrant a diagnosis of any 
tachyarrhythmia or current heart condition."

A March 2006 letter from W. Forbes, Ph.D. reveals that the 
Veteran was treated for "a significant degree of anxiety 
that was leading to both panic attacks and significant 
tachycardia" that "[h]e also complained of chest pains," 
and that the Veteran "spoke of a 'heart condition' that 
began while in the service."  In an October 2006 letter, W. 
Forbes, Ph.D. reiterated those statements from his March 2006 
letter, and added that "[i]t is also entirely possible that 
the heart condition he has experienced since his time in the 
service also arose from the heightened anxiety he experienced 
during that time."  

Although the Veteran's service treatment records reveal 
complaints of and treatment for an irregular heartbeat and 
PVCs during service, there is Board concludes that the 
medical evidence does not establish a current diagnosis of or 
treatment for a heart disorder since the Veteran was 
discharged from service.  As noted, the Veteran's VA 
treatment records are negative for any diagnoses of a heart 
disorder.  Furthermore, after a thorough cardiac examination 
and a review of the Veteran's claims file, the November 2006 
VA examiner was unable find sufficient clinical evidence to 
warrant a diagnosis of any tachyarrhythmia or current heart 
condition.  

Although in his March 2006 and October 2006 letters W. 
Forbes, Ph.D. referred to the Veteran's complaints of chest 
pain and his statements of a heart condition in service, and 
noted that the Veteran's anxiety was leading to panic attacks 
and tachycardia, the Board notes that W. Forbes appears to be 
a psychologist, not a physician, who has provided treatment 
to the veteran for his complaints of anxiety and depression, 
and not for any heart condition.  Thus, it appears that any 
findings and conclusions offered by W. Forbes as to the 
veteran's heart condition is based solely on the veteran's 
subjective report of symptoms, and not on any objective 
physical examination or diagnostic studies.  Certainly, the 
Board is cognizant that W. Forbes does possess some medical 
training and knowledge, and his findings are entitled to some 
probative weight.  See Cox v. Nicholson, 20 Vet. App. 563 
(2007).  However, the probative value of a medical opinion is 
also based on the scope of the examination or review, as well 
as the relative merits of the expert's qualifications and 
analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  These letters do not reflect that W. Forbes, Ph.D. 
performed a cardiac examination or any other diagnostic tests 
to support a diagnosis of a heart disorder.  In addition, W. 
Forbes is a psychologist, not a cardiologist or an internist.  
For these reasons, the Board finds the report of his VA heart 
examination to be much more persuasive as to the issue of 
whether or not the veteran has any current cardiovascular 
disease.

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer, 3 Vet. App. at 225.  The Court has also 
held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  With no evidence of a current 
disability now or at any time since the Veteran filed his 
current claim, service connection for a heart disorder is not 
warranted.

The Board has considered the lay statements from the 
Veteran's uncle and the Veteran's own assertions that he 
developed a heart condition in service.  The Board 
acknowledges that the veteran and his uncle are competent to 
describe symptoms and complaints observable to a lay person.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
the statements are not competent evidence of a diagnosis of a 
current heart disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because 
neither the Veteran nor his uncle is a physician, their 
statements are not competent evidence that the Veteran has a 
current diagnosis of a heart disorder.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is ultimately required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom.  
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)

As discussed, the Board acknowledges that the Veteran 
received treatment for an irregular heartbeat and frequent 
PVCs in service.  However, a heart disorder has not been 
diagnosed at any time during the pendency of this appeal, and 
thus, the evidence of record does not demonstrate a "current 
disability" as defined in the McClain case. 

Because there is no objective evidence of a current heart 
disorder, the preponderance of the evidence is against the 
Veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is denied.


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disorder, to include anxiety.  He contends that 
his psychiatric symptoms began during service, and have 
continued since that time.  In addition, he has submitted a 
statement from his brother which reflects that the Veteran 
had problems adjusting to everyday life, suffered from severe 
depression, and began isolating himself when he returned from 
service.  Further, a statement from his uncle reveals that 
the Veteran had many problems when he returned from service 
which were later diagnosed as depression, anxiety, and 
bipolar disorder.

Also in support of his claim, the Veteran submitted two 
statements from W. Forbes, Ph.D.  In an October 2006 letter, 
W. Forbes reported that the Veteran told him that his 
psychiatric symptoms began during service and worsened after 
service discharge.  W. Forbes also stated that he treated the 
Veteran in 1998 and in 2004 for his psychiatric disorder, and 
that the Veteran was experiencing a significant degree of 
anxiety.  Based on the Veteran's reported history and his 
treatment of the Veteran after service discharge, W. Forbes 
concluded that the Veteran's ". . . time in the service was 
a major contributing factor to the level of anxiety he has 
carried for so many years.  This in turn could have led to 
the significant mood disorder that he continues to deal 
with."  W. Forbes further stated that "[i]t is entirely 
possible that [the Veteran's] mood problems arose from his 
time in the service since they were not present when I first 
met him just prior to his enlistment."

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.

The Board finds that the "low threshold" criteria set forth 
in McLendon v. Nicholson, as to when a VA examination is 
required, are met in this case.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83-86 (2006).  That "low threshold" 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
Id.  In the instant case, the record contains lay 
observations of psychiatric symptoms since service discharge, 
the Veteran's statements to W. Forbes that his symptoms began 
during service and worsened after service, and the opinion 
provided by W. Forbes, which together satisfy that "low 
threshold."  See Charles v. Principi, 16 Vet. App. 370, 374- 
75 (2002) (holding that, under 38 U.S.C.A § 5103A(d)(2), VA 
was to provide a medical examination where the claimant was 
diagnosed with tinnitus, and proffered competent lay evidence 
that he had had continuous symptoms of the disorder [i.e., 
ringing in the ears] since his discharge).  Thus, the issue 
of entitlement to service connection for an acquired 
psychiatric disability, to include anxiety, must be remanded 
so that a VA examination can be conducted.

In addition, the Board notes that, in his March 2006 and 
October 2006 statements, W. Forbes reported that he treated 
the Veteran for his psychiatric disorder in 1998 and in 2004.  
However, there is no indication that the RO has attempted to 
obtain W. Forbes's treatment records.  Accordingly, prior to 
the Veteran's VA examination, the AMC should obtain W. 
Forbes's treatment records and associate them with the claims 
file.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AMC must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a psychiatric disorder, to 
include anxiety.  The AMC must then obtain 
copies of the related medical records that 
are not already in the claims file, to 
include all available treatment records 
from W. Forbes, Ph.D.  All attempts to 
secure this evidence must be documented in 
the claims file by the AMC.  If, after 
making reasonable efforts to obtain the 
identified records, the AMC is unable to 
secure same, the AMC must notify the 
Veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken by 
the AMC with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The AMC must schedule the Veteran for 
a VA mental disorders examination to 
determine the existence and etiology of 
any psychiatric disorder found.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
diagnosed psychiatric disorder, to include 
anxiety, is related to the Veteran's 
active duty service.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The AMC must notify the Veteran that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the AMC must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the AMC must implement 
corrective procedures at once.

5.  The AMC must then re-adjudicate the 
Veteran's claim for service connection for 
a psychiatric disability, to include 
anxiety.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


